Name: Commission Regulation (EEC) No 836/84 of 30 March 1984 fixing the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88 /48 Official Journal of the European Communities 31 . 3 . 84 COMMISSION REGULATION (EEC) No 836/84 of 30 March 1984 fixing the corrective amount applicable to the refund on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 174/84 (2), and in particular the second subparagraph of Article 17 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the first subparagraph of Article 17 (4) of Regulation (EEC) No 1418/76 provides that the export refund applicable to rice and broken rice on the day on which application for an export licence is made, adjusted for the threshold price which will be in force during the month of exportation, must be applied on request to exports to be effected during the period of validity of the licence ; whereas the cif forward delivery price is that deter ­ mined in accordance with Article 3 (2) of Regulation (EEC) No 1428/76 Q, based in respect of each month for which the export licence is valid, on the cif price calculated on the basis of offers for shipment during the month of exportation ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Regulation No 474/67/EEC (3), as amended by Regulation (EEC) No 1397/68 (4), lays down detailed rules for the advance fixing of the export refund on rice and broken rice ; HAS ADOPTED THIS REGULATION : Whereas that Regulation provides that the refund applicable on the day on which application for an export licence is made must, when it is fixed in advance, be reduced by an amount no greater than the difference between the cif forward delivery price and the cif price, where the former exceeds the latter by more than 0,30 ECU per tonne ; whereas on the other hand, the refund must be increased by an amount no greater than the difference between the cif price and the cif forward delivery price, where the former exceeds the latter by more than 0,30 ECU per tonne ; Article 1 The corrective amount referred to in Article 17 (4) of Regulation (EEC) No 1418 /76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto . Whereas the cif price is that determined in accordance with Article 16 of Regulation (EEC) No 1418 /76 ; Article 2 This Regulation shall enter into force on 1 April 1984.(') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 21 , 26 . 1 . 1984, p. 1 . ( 3) OJ No 204, 24 . 8 . 1967, p. 20 . (4) OJ No L 222, 10 . 9 . 1968 , p. 6 . H OJ No L 166, 25 . 6 . 1976, p. 30 . 31 . 3 . 84 Official Journal of the European Communities No L 88/49 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 30 March 1984 fixing the corrective amount applicable to the refund on rice and broken rice ¢ (ECU/tonne) CCT heading No Description Current 4 1st period 5 2nd period 6 3rd period 7 ex 10.06 Rice : B. I. Paddy rice, husked rice : a) Paddy rice : 1 . Round grain     2. Long grain     b) Husked rice : \\\\ 1 . Round grain     2. Long grain 0 0 0 0 II . Semi-milled or wholly milled rice : IIII a) Semi-milled rice : llll 1 . Round grain    _ 2. Long grain     b) Wholly milled rice : \\\\ 1 . Round grain     2 . Long grain 0 0 0 0 III . Broken rice    